DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1-16) in the reply filed on 15 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 17-21 are dependent on a non-elected invention and are currently withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mase et al. (Mase, US PGPub 2014/0058255).
	Referring to Claim 1, Mase teaches a transmitting antenna (Fig. 1 #21a; [0047]) configured to emit arbitrary radiation patterns at a single operating frequency; and at least one receiver antenna (Fig. 1 #21c; [0047]) configured to collect one or more signals generated when .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mase in view of Paese et al. (Paese, US PGPub 2001/0009404).
	Referring to Claim 4, Mase teaches the at least one receiver antenna, but does not explicitly disclose nor limit it is a monopole antenna.
	However, Paese teaches the use of a monopole receiver antenna; [0093].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mase with the monopole antenna as taught by Paese as the use known materials and elements in the same art is well known.
	Referring to Claim 9, Paese teaches wherein the single operating frequency is at least about 5.0 GHz; [0065].
	Referring to Claim 10, Paese teaches wherein the single operating frequency is from about 5.0 to about 300.0 GHz; [0065].
	Referring to Claim 11, Mase teaches the system, but does not explicitly disclose nor limit the system operates at a wavelength of about 3.0 mm or less.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mase with the desired wavelength as is taught by Paese so as to optimize the design of the radar system.
	Referring to Claim 12, Mase as modified by Paese teaches wherein the operating wavelength is about 1.55 cm; see design rationale above.

Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 2, 3, 5-8 and 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646